Case 19-05145-lrc   Doc 21   Filed 09/30/19 Entered 09/30/19 11:19:16    Desc Main
                             Document      Page 1 of 5




 IT IS ORDERED as set forth below:



 Date: September 30, 2019

                                                        _____________________________________
                                                                   Lisa Ritchey Craig
                                                              U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:              :            CASE NUMBERS
                               :
HENRY C. HARDIN, III           :            BANKRUPTCY CASE
                               :            18-70395-LRC
      Debtor.                  :
_____________________________  :
                               :
ZURICH AMERICAN INSURANCE CO., :            ADVERSARY PROCEEDING
AMERICAN ZURICH INSURANCE CO., :            NO. 19-05145-LRC
THE ZURICH SERVICES CORP.,     :
                               :
      Plaintiffs,              :
                               :
      v.                       :
                               :
HENRY C. HARDIN, III,          :            IN PROCEEDINGS UNDER
                               :            CHAPTER 7 OF THE
      Defendant.               :            BANKRUPTCY CODE


                                     ORDER

     Before the Court is Plaintiffs’ Motion to Strike Hardin’s Unauthorized Surreply
Case 19-05145-lrc      Doc 21    Filed 09/30/19 Entered 09/30/19 11:19:16        Desc Main
                                 Document      Page 2 of 5




(the “Motion”) (Doc. 19). The Motion is opposed by Defendant. Plaintiffs argue that the

surreply should be struck because Defendant did not first obtain leave of the Court, as is

required.   Second, Plaintiffs argue that the Court would not have granted leave if

Defendant had requested leave because a surreply is appropriate only if the reply to which

it is responding introduced new arguments or issues, and Plaintiffs’ reply did not.

       As a preliminary matter, the parties disagree as to whether the Court’s local rules

prohibit the filing of a surreply without leave of Court. Defendant is correct that the rules

do not explicitly prohibit the filing of a surreply. On the other hand, neither do they

expressly permit the filing of a surreply.

       BLR 7007-1(d) expressly permits the movant to file a reply, but it does not address

the filing of a surreply. BLR 7007-1(d). Courts in this district have interpreted the rule to

require leave of court to file a surreply. See, e.g., McInnis v. William D. Ford Direct

Loan, Case No. 10-6583 (Bankr. N.D. Ga. Nov. 2, 2012) (denying a motion for leave to

file a surreply) (Murphy, J.); Citrus Tower Boulevard Imaging Center, Inc. v Key

Equipment Finance, Inc., Case No. 14-5105 (Diehl, J.) (“Based upon Debtor’s failure to

seek leave to file the sur-reply brief, the Court has exercised its discretion pursuant to

Bankruptcy Local Rule 7007-1(h) to limit its consideration to the response and reply.”);

Gordon v. Harman, 512 B.R. 321 (Bankr. N.D. Ga. Mar. 31, 2014) (Murphy, J.) (granting

in part a motion for leave to file a surreply).

                                                  2
Case 19-05145-lrc     Doc 21    Filed 09/30/19 Entered 09/30/19 11:19:16        Desc Main
                                Document      Page 3 of 5




       “While parties typically must obtain permission from the Court before filing

surreplies, the Court may excuse a party's failure to do so and consider the brief

regardless.” See Hill v. Ford Motor Co., 2014 WL 916486, at *6 n.5 (N.D. Ga. Mar. 10,

2014) (citing Brannen v. United States, 2011 WL 8245026, *1 n.1 (N.D. Ga. Aug.26,

2011) (Murphy, J.)). The decision to grant such leave “is purely discretionary” and the

Court should generally do so only “when ‘a valid reason for such additional briefing

exists.’” Harman, 512 B.R. at 335 (quoting First Specialty Ins. Corp. v. 633 Partners,

Ltd., 300 F. App’x 777 (11th Cir.2008)). “Valid reasons include ‘where the movant raises

new arguments in its reply brief.’” Id.

       In response to the Motion, Defendant asserts generally that, if the Court concludes

that he was required to seek leave, the Court should grant him such leave, nunc pro tunc,

because of the serious and hotly contested nature of the litigation, which seeks a

determination that a debt of $18.1 million is nondischargeable in derogation of the

important bankruptcy purpose of providing debtor’s with a “fresh start.” “[T]he Court

will deny [Plaintiffs’] motion to strike” because Defendant’s “surreply is limited in scope,

it expounds upon issues already touched upon in the parties' briefs,” and Defendant does

not oppose the Plaintiffs’ filing of a response to his surreply, and the opportunity to

respond will ameliorate the prejudice to Plaintiffs in not having the “last word.” Gemini

Ins. Co. v. Stafford Transp., Inc., 2016 WL 4582071, at *2 (N.D. Ga. May 27, 2016), aff'd

                                             3
Case 19-05145-lrc     Doc 21     Filed 09/30/19 Entered 09/30/19 11:19:16        Desc Main
                                 Document      Page 4 of 5




sub nom. Gemini Ins. Co. v. Castro, 723 F. App'x 797 (11th Cir. 2018)) (citing FED. R.

CIV. P. 7 )).

       The Court agrees with Defendant that this litigation is complex and deserving of

the Court’s full consideration of all arguments and points the parties deem important to

make. The Court has full confidence that it can consider Defendant’s surreply and any

response filed by Plaintiffs without running the risk of putting “the [C]ourt in the position

of refereeing an endless volley of briefs.” Thomas v. First Magnus Fin. Corp., 2009 WL

10712203, at *2 (N.D. Ga. Mar. 10, 2009). “Thus, although the Court is not obligated to

consider [Defendant’s] surreply, . . . in its discretion the Court has decided to consider the

arguments raised in both [Defendant’s] surreply” and in any response to the surreply

Plaintiffs should choose to file. Gemini Ins. Co., 2016 WL 4582071, at *2.

       For the reasons stated above,

       IT IS ORDERED that the Plaintiffs’ Motion to Strike Hardin’s Unauthorized

Surreply (Doc. 19) is DENIED;

       IT IS FURTHER ORDERED that Defendant is granted leave, retroactively, to file

the surreply;

       IT IS FURTHER ORDERED that, within thirty (30) days from the date of the

entry of this Order, Plaintiffs may respond to Defendant’s surreply, but no response shall

be required, and, otherwise, no further briefs shall be filed by either party without leave of

                                              4
Case 19-05145-lrc      Doc 21   Filed 09/30/19 Entered 09/30/19 11:19:16   Desc Main
                                Document      Page 5 of 5




the Court.

                                END OF DOCUMENT

Distribution List

Elizabeth Campbell
Locke Lord LLP
Terminus 200, Suite 1200
3333 Piedmont Road, NE
Atlanta, GA 30305

Steven T. Whitmer
Locke Lord LLP
111 South Wacker Drive
Chicago, IL 60606

Julie L. Young
Locke Lord LLP
111 South Wacker Drive
Chicago, IL 60606

Leon S. Jones
Jones & Walden, LLC
21 Eighth Street, NE
Atlanta, GA 30309

Leslie M. Pineyro
Jones and Walden, LLC
21 Eighth Street, NE
Atlanta, GA 30309

Henry C. Hardin, III
3245 Town Manor Circle
Dacula, GA 30019




                                           5
